DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
	In line 16 of claim 1, “an clip entrance” should be --a clip entrance--.  Line 16 of claim 11 includes the same language.  Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
	In lines 17-19 of claim 1, the language “the two opposing portions interpose the nozzle receiving channel and the at least two opposing terminal ends” is unclear.  It is unclear what structural configuration is required by this language.  A definitions of the term “interpose” includes “to place in an intervening position.”  In the context of the present application it is unclear how the opposing portions of the clip are between the nozzle receiving channel and the two terminal ends, in that the channel is defined 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–3 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2,371,433)
	Regarding claims 1 and 11 as best understood, Davis discloses a soda gun holster assembly comprising: 
	a holster mounting bracket (4) with an upper face and a lower face opposing the upper face of the mounting bracket (figure 3); and 
	a holster (2) housing coupled to the lower face of the holster mounting bracket and having: a sidewall surrounding and defining a soda gun storage zone and having at least two opposing side terminal ends defining a first end of the holster housing and a housing opening spatially coupled to the soda gun storage zone, wherein the first end of the holster housing opposes a second end of the holster housing and the holster housing defines a housing length separating the first and second ends of the holster housing (see Annotated Figure A below); 

	a flexible U-shaped clip (3) coupled to the sidewall and having a continuous sidewall with at least two opposing terminal ends defining a single clip opening spatially coupled to the nozzle translation channel and a nozzle receiving channel defined by an inner surface of the continuous sidewall, the U-shaped clip having two opposing portions thereon with a rounded outer surface separating and defining an clip entrance width less than a diameter of the nozzle receiving channel, wherein the two opposing portions interpose the nozzle receiving channel and the at least two opposing terminal ends of the flexible U-shaped clip.

    PNG
    media_image1.png
    892
    1310
    media_image1.png
    Greyscale

Annotated Figure A


	Regarding claim 12, Davis discloses a holster mounting bracket with a substantially planar upper face and a lower face opposing the upper face of the mounting bracket, the lower face directly coupled to the upper end of the holster housing (see Annotated Figure B)	Regarding claim 13, Davis discloses that the holster mounting bracket is selectively removably couplable to the holster housing with at least one fastener (column 2, lines 15-20).
	Regarding claim 14, Davis discloses that the two opposing portions of the flexible U-shaped clip are disposed in a symmetrically arcuate configuration with respect to one another (see figure 1 and figure 4).


Allowable Subject Matter
	It appears that claims 4-10 and 16-20 would be allowable rewritten in independent form and the indefiniteness issues set forth above

Other Prior Art
	The attached PTO-892 form includes references which are not cited above but are considered relevant to this application, including:
	Schroeder (US 2009/0277927) which discloses a soda gun holder;
	Baron (US 9,546,085) which discloses a soda gun holder;
	Hecht (US 2008/0217357) which discloses a soda gun holder;
	Ellickson (US 2011/0220159) which discloses a soda gun holder; 
	Hein (US D481,930) which discloses a tool holder having a U-shaped clip; and
	Luisi (US 5,484,066) which discloses a tool holder having a U-shaped clip.
Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799